Pope, Judge.
The opinion of this court in Harris v. State, 155 Ga. App. 278 (270 SE2d 854) (1980) was reversed by the Supreme Court on certiorari (246 Ga. 759 (272 SE2d 719) (1980)) and remanded to this court for such further action as may be necessary.
In our previous opinion we did not reach the merits of appellant’s other enumeration of error in which she contended that Code § 27-205 was unconstitutional as being violative of the Fourth and Fourteenth Amendments to the United States Constitution. However, this appeal was initially filed in the Supreme Court of Georgia and by order transferred to this court for decision. Inasmuch as all cases involving the constitutionality of any state law are solely within the jurisdiction of our Supreme Court and this case was' transferred here, we deem that court to have determined that the constitutional issue was not properly raised or was otherwise not before the court on appellate review.
The judgment of this court is vacated and the judgment of the trial court is affirmed.

Judgment affirmed.


Quillian, C. J., Deen,P. J., McMurray, P. J., Shulman, P. J., Banke, Birdsong, Carley and Sognier, JJ., concur.